Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 3, 10, 12, 15, 17-19, 27-30 and 32) is acknowledged. Applicant’s election without traverse of “atherosclerosis” for a single species of a “CVD”, “lipid modifying treatment” for a single species of a “treatment”, “statin” for a single species of a “drug”, is also acknowledged.  Applicant’s election with traverse of Cer(d18:1/24:0 of Formula I, wherein R1 in Formula I is a mono-unsaturated alkyl chain having 15 carbon atoms and R2 in Formula I is a saturated alkyl chain having 23 carbon atoms, and Cer(d18:1/16:0) of Formula II, wherein R1 in Formula II is a monounsaturated alkyl chain having 15 carbon atoms and R2 in Formula II is a saturated alkyl chain having 15 carbon atoms is also acknowledged. Applicant’s traversal is on the ground that the ceramides recited in the pending claims possess common properties and common structures. The above arguments have fully been considered but are not found persuasive because as claimed each of the compounds of Formula I, and Formula II encompass a plurality of 1 and R2 in the formula. As for example, Formula I with 15 carbon saturated alkyl for R1 would provide a fully saturated compound while a 15 carbon di-unsaturated alkyl for R1 in Formula I would provide an unsaturated compound for formula I. A fully saturated compound would be considered structurally distinct from the unsaturated compound and the compound would be highly expected to have different reactivity as least due to the saturation. Therefore, the election of species requirement of 08/18/2020 is deemed proper.
Claims 3, 10, 12, 15, 17-19, 27-30 and 32 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, 12, 15, 17-19, 27-30 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
Claim 1 is directed to a method of determining effectiveness of treatment of one or more cardiovascular diseases and complications based on the determination of increase and decrease of certain ceramides as compared to control. The term “cardiovascular complications” has not been clearly defined in the specification. Throughout the specification, “cardiovascular complications” referred in the specification by the recitation “CVD complication, such as AMI. ACS, stroke, and CV death” without clearly defining what “complications" would be included or excluded for "CVD complications". Therefore, in the absence of a clear definition, “cardiovascular complications” would include any complications related to cardiovascular. Cardiovascular complications can cardiovascular effects associated with chemotherapeutic agents such as depressed myocardial function, ischemia, or hypotension. Cardiovascular complications may be complications after brain injury such as hypertension, hypotension, ECG changes, cardiac arrhythmias or left ventricular dysfunction. Treatment of CVD has not been clearly defined in the specification and thus various treatments are encompassed including medical procedures or sugery, medication and lifestyoe changes. Treatment by Lifestyle changes may include eating low-sodium diet and/or getting moderate exercise. Treatment with medication may include taking daily aspirin, or taking beta blockers, calcium channel blockers, angiotensin-converting enzyme and so on. Medical procedure may include angioplasty and stent placement, coronary artery bypass surgery and so on.  Therefore, the claim encompasses evaluating effectiveness of all 
However, the specification only discloses increase or decrease of certain lipids in coronary artery disease (CAD) patients (see Example 1) but do not disclose any clear correlation of the increase and decrease of certain lipid to a specific cardiovascular complications (as for example, as cited in the specification, the complications AMI. ACS, stroke, and CV death), let alone other various complications such as depressed myocardial function, ischemia, or hypotension, hypertension, hypotension, ECG changes, cardiac arrhythmias or left ventricular dysfunction and aneurysm. 
Therefore, from the limited data presented in the specification, would not be able to evaluate the effectiveness of various treatments (as described above) for various cardiovascular diseases and complication (as for example, myocardial function, ischemia, hypotension, hypertension, hypotension, ECG changes, cardiac arrhythmias, left ventricular dysfunction or aneurysm) in a human subject from the increase and decrease of various species encompassed by formula I and formula II.  An artisan in the art would not be able to practice the invention with the full scope as encompassed, because an undue experimentation will be required to judge and to correlate a specific treatment with an increase/decrease of formula I and formula II to a particular cardiovascular complications as described above. Undue experimentation would be required to practice the invention as claimed due to the quantity of experimentation necessary; limited amount of guidance and limited number of working examples in the specification; nature of the invention; state of the prior art; relative In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 10, 12, 15, 17-19, 27-30 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to a process and thus fall under the statutory categories of invention (Step 1, Yes).
Claim 1 is directed to a judicial exception, namely the naturally occurring correlation between altered ceramide species to the cardiovascular conditions. A natural correlation principle is the handiwork of nature and occurs without the hand of man.  In the instant invention, the claimed level of the ceramide species in a human subject occurs naturally in response to a risk to CV.  This correlation is also a natural principle, because this natural correlation exists apart from any human action in the recovery process.  As such, the claims recite a law of nature/natural principle, thereby reciting/involving a judicial exception. 
Does the claim recite additional elements that amount to significantly more than the judicial exception?

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to determining ceramide of formula I (a ceramide species) and Formula II (a ceramide species) and comparing the increase of formula I and formula II to a control to assess effectiveness of treatment to one of more cardiovascular complications, which as described in the 103(a) rejection was well-understood and conventional. There are no unique features set forth in the claims that would go beyond the realm of routine/conventional. In summary, the claims do not include additional elements/steps or a combination of elements/steps that are sufficient to ensure that the claims amount to significantly more than a natural principle itself. 
The treatment step (claims 28-30 and 32) does not provide significantly more than the natural principle itself. Put another way, the claimed treatment measures are routine and conventional and routinely taken by those in the field once a cardiovascular risk or complications are diagnosed. The claims as a whole fail to recite something significantly different than the judicial exception. 
See also the USPTO’s “2014 Interim Guidance on Patent Subject Matter Eligibility” dated December 16, 2014 (79 FR 74618), available at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf” (hereafter, “Guidance”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 10, 12, 15, 17-18, 27-30 and 32 are rejected under AIA  35 U.S.C. 103 as being unpatentable over of Laaksonen et al (WO 2013/068373A2, hereinafter “Laaksonen”).
In regards to claims 3, 12, 15, 17, 18, 19, 27, Laaknonen discloses prediction of human subject at risk to develop one or more cardiovascular complications by determining lipid-lipid concentration ratios (page 6, lines 1-15) and comparing the lipid-lipid concentration ratio with a control (page 6, lines 23-28). Laaknonnen provides a method for determining whether a subject is at risk to develop one or more CVD complications such as AMI, said method comprises determining in a sample from said subject one or more lipid-lipid concentration ratio(s), wherein an increased or decreased lipid-lipid concentration ratio(s) in said sample, when compared to a control sample, is indicative of said subject having and increased risk of developing one or more CVD complications, such as AMI, wherein one or more lipid-lipid concentration ratio(s) whose increase (s) is compared to the control can be Cer(d18:1/18:0)/Cer(d18:1/24:0), Cer(d18:1/20:0)/Cer(d18:1/24:0) or Cer(d18:1/16:0)/Cer(d18:1/24:0) (page 7, line 18 and Table 3 and 4b) and wherein the 
In the above, for increase of Cer(d18:1/18:0)/Cer(d18:1/24:0) ratio to occur, there are three possibilities: 1) Cer(d18:1/18:0) (i.e. Formula II wherein R1 is monounsaturated alkyl chain having 15 carbon atoms and R2 is saturated alkyl having 18 carbon) increases while Cer(d18:1/24:0) (i.e. Formula I wherein R1 is monounsaturated alkyl having 15 carbon atoms and R2 is saturated alkyl having 24 carbon atom) remains the same, 2) Cer(d18:1/18:0) remains the same while Cer(d18:1/24:0) decreases or 3) Cer(d18:1/18:0) increases and Cer(d18:1/24:0) decreases (which would provide the maximum increase). Similar situation exist for increase of Cer(d18:1/20:0)/Cer(d18:1/24:0) and Cer(d18:1/16:0)/Cer(d18:1/24:0)
In the above, for decrease to occur for Cer(d18:1/24:0)/Cer(d18:1/24:1), there are three possibilities: 1) Cer(d18:1/24:0) (i.e. Formula I wherein R1 is monounsaturated alkyl having 15 carbon atoms and R2 is saturated alkyl having 24 carbon atom)  decreases while Cer(d18:1/24:1) (i.e. Formula II wherein R1 is monounsaturated alkyl chain having 15 carbon atoms and R2 is monounsaturated alkyl having 24 carbon) remains the same, 2) Cer(d18:1/24:0) remains the same while Cer(d18:1/24:1) increases or 3) Cer(d18:1/24:0) decreases and Cer(d18:1/24:1) increases (which would provide the maximum increase).
Therefore, both the scenario (increase or decrease lipid-lipid ratio to control) indicates that a decrease of Cer(d18:1/24:0) and an increase of Cer(d18:1/16:0), Cer(d18:1/18:0), Cer(d18:1/20:0) or Cer(d18:1/24:1) (i.e. shorter saturated R2 (16-20) or longer unsaturated R2) to the control would provide the increase or decrease of 2 (as for example, 15, 17 and 19) and longer chain unsaturated R2 with the expectation of obtaining biomarkers for lipid-lipid ratio that provides prediction of risk to develop one or more cardiovascular complications with a reasonable expectation of success. 
Laaknonen teaches that whether a subject is not undergoing statin treatment is at risk to develop one or more CVD complications, such as AMI and/or CVD, comprising determining in a sample from said subject one or more lipid-clinical concentration ratio(s), wherein (an) increased or decreased lipid-clinical concentration ratio(s) in said sample, when compared to a control sample, is (are) indicative of said subject having an increased risk of developing one or more CVD complications. (page 7). From the above disclosure in mind, one of ordinary skilled in the art can easily understand that recovering from the disease/complication with a treatment as opposed to non-treatment group not recovering, would be highly expected to have a reverse in the concentration of ceramide species that were increased or decreased  on which the basis of risk is established. That is one would expect to see an increase in the concentration of Cer(d18:1/24:0) and a decrease in the concentraiton of Cer(d18:1/16:0), with the recovery process after the treatment. Moreover, Laaknonen teaches method of evaluating the effictiveness of a treatment of CVD and/or one or more complications, such as AMI or CVD in a subject, said method comprising determining in a sample from said subject one or more lipid-clinical concentration 
In regards to claim 10,  Laaknonen teaches various methods of detection including mass spectrometry and mass spectrometry coupled to direct sample infusion method of to a high performance separation method (pages 31-32, 34, 37). Laaknonen also teaches determining whether a subject is at risk to develop one or more CVD complications such as AMI and said method comprises determining in a sample from said subject one or more lipid-lipid concentration wherein a decrease of Cer(d18:1/24:0) and an increase of Cer(d18:1/16:0), Cer(d18:1/18:0), Cer(d18:1/20:0) or Cer(d18:1/24:1) (i.e. shorter saturated R2 (16-20) or longer unsaturated R2) to the control would provide indication that the subject is at risk to develop one or more CVD complications such as AMI and various known treatment methods and/or with known drugs after diagnosis would be obvious to one of ordinary skilled in the art.
In regards to claim 27, Laaknonen teaches determining concentations of other lipids (page 10, 2nd para).
In regards to claims 28-30 and 32, as described above, determination of lipid ratio after treatment (e.g. with statin) is shown to be obvious for determining if the treatment improves the CVD complications and thus one of ordinary skilled in the art would understand that if the improvement is not established by the biomarker, one may decide to modify the treatment regimen to achieve the desired result i.e improve to the desired ratio of the ceramide concentration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim   3, 10, 12, 15, 17-19, 27-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No.9,347,960. Claims of the US patent are directed to a method for determining whether a human subject is at risk to develop one or more cardiovascular (CV) complications by comparing the concentration of at least one ceramide of Formula I and at least one ceramide of Formula II, wherein a decrease in the concentration of at least one  in view of the disclosure of US patent ‘960.
Claim   3, 10, 12, 15, 17-19, 27-30 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No.10197582 Claims of the US patent are directed to method of determining the concentration of at least one ceramide of Formula I and at least one ceramide of Formula II (claims 1) and evaluating increase risk of developing a CV complication based on increased Z value based on comparing the concentration of at least one ceramide of Formula I and at least one ceramide of Formula II, wherein a decrease in the concentration of at least one ceramide of Formula I and an increase in the concentration of at least on ceramide of Formula II as compared to a control indicates an increased risk of developing a cardiovascular complication. The claims do not teach evaluating effectiveness of treatment of CVD utilizing the comparison of ceramide of Formula I  in view of the disclosure of US patent ‘582.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641